﻿
Your election to the presidency of this session of the General Assembly is indeed gratifying, Sir, especially since you represent a country linked to Syria by close ties of friendship and co-operation.
We were greatly satisfied by the success of the outgoing President in conducting the work of the forty-first session. We should like to express our appreciation to him, and to wish him and his friendly country continued success. I take this opportunity to put on record our appreciation of the strenuous efforts exerted by the Secretary-General and his assistants to strengthen the role f the United Nations in safeguarding and promoting international peace and security and creating better conditions for co-operation among States.
The world is now moving towards an era of co-operation and détente, following period of tension and confrontation, and a wave of optimism therefore prevails on the international scene. While we join the international community in welcoming his trend, we sincerely hope that it will lead to the achievement of just solutions to issues afflicting some of the world's peoples, foremost among which are the usurpation of peoples' rights, racial discrimination, occupation, foreign hegemony, economic exploitation and the ever-widening gap between developed and developing countries.
The principles and purposes of the United Nations Charter, the aim of which is to create a human society in which justice and security reign, ushered in new hope for a better future for mankind. It has been impossible, however, totally to fulfil those noble principles owing to the escalation of aggressive tendencies, the use or the threat of the use of force in international relations and the suppression of the will of peoples with a view to dominating them and their potential.
In the international domain, the arms race poses the gravest dangers to humanity. Foremost among those dangers is the possibility of a nuclear world war, whether triggered by accident or by a sense of superiority. We therefore regard every effort to reduce nuclear weapons with a view to eliminating them completely an important factor that would help to strengthen international peace and security. Accordingly, we support the agreement in principle between the Union of Soviet Socialist Republics and the United States of America with respect to the intermediate-range nuclear forces and tactical weapons. We consider it to be a positive step that could have considerable significance if it were followed by wider steps that would eliminate strategic nuclear weapons and lead to comprehensive and complete nuclear disarmament.
Israel's possession and development of nuclear weapons and its participation in the "star wars" programme pose a direct and constant threat to security in the Middle East and Mediterranean regions. It has become imperative to declare the Middle East region a nuclear-free zone in order to ensure peace and security there. The obstacle to the attainment of that objective is Israel's constant refusal to adhere to the Treaty on the Non-Proliferation of Nuclear Weapons and to place its nuclear installations under international control, as well as its rejection of the system of international safeguards.
The Syrian Arab Republic is well aware of the connection between disarmament and development. It is axiomatic that the world cannot continue to incur the enormous costs of the arms race while simultaneously investing, in an adequate manner, the necessary funds in programmes of economic and social development. Therefore, my country would support any agreement by the international community to embark on an ambitious disarmament programme that would release sufficient funds for investment in programmes of economic and social development in the world, particularly in the developing countries. Furthermore, Syria shares the conviction that the United Nations has a role to play in promoting disarmament and development, and hence in creating a general feeling of collective security. 
We support the initiative of the group of socialist countries calling for the establishment of a comprehensive system of international security. Such a system would be based on strengthening the role of the United Nations in the adoption of practical measures that would guarantee compliance with the provisions of the Charter and ensure their implementation. That is essential to respect for the sovereignty of States, their national independence and their territorial integrity and to the non-use of force in relations among States, the peaceful settlement of disputes and the right of all peoples to self-determination, the elimination of colonialism, racism, racial discrimination, apartheid and foreign occupation and domination.
The Arab-Israeli conflict remains one of the most explosive regional conflicts and the farthest away from a just and lasting solution, despite the overall favourable international climate and the world-wide support for the convening of the International Conference under the auspices of the United Nations. That should not seem strange, since other regional conflicts, regardless of their intensity and destructiveness, can come to an end and just, realistic solutions can be found to them so long as neither of the parties claims to have God-given territories and rights - as is alleged by Israel.
By retaining the occupied Arab territories and annexing some of them, and by building settlements there, Israel in no way adheres to the principles of international law or of the United Nations Charter. Instead, it acts - as is evident from the overall attitudes of its successive leaders - on the basis of metaphysical convictions and legendary tales backed by extremely reactionary and fundamentalist concepts.
It is naive to believe that the often-spoken-of differences among the rulers in Tel Aviv are differences between those who accept giving up the occupied Arab territories and those who refuse to do so. Rather/ the difference is between, on the one hand, those who want to extract a formal Arab signature on a document relinquishing most of the occupied Arab territories as well as usurped Palestinian rights and, on the other, those who do not even admit the existence of occupied Arab lands and usurped Palestinian rights. In fact, there is no substantial difference among all the rulers in Tel Aviv in regard to maintaining Israel's voracious appetite for devouring Arab lands and building more settlements thereon. The ultimate objective of the rulers in Tel Aviv is to establish Greater Israel and impose its undisputed hegemony over the countries and peoples of the region. 
It is our conviction that the Israeli attitude to the international conference on peace in the Middle East should be interpreted only in the light of those facts. We ought to proceed sincerely from an objective assessment of Israeli intentions and not from illusions or the attempts of some to justify their support for or dealings with Israel. The international community can thus easily realize why Israel's rulers reject a genuine International conference and why the Israeli faction that accepts the idea of an international conference stipulates that it should be a mere umbrella for direct bilateral negotiations and have no authority whatsoever. The Tel Aviv rulers are all agreed on not establishing a genuine, just peace in the region.
Israel's rejection of peace based on justice is inevitably a source of constant concern to the entire world, no matter how calm conditions may appear on the surface. It must also be a source of true concern also to the Israelis themselves, because violence generates violence, and Israel's extremist doctrine in fighting and attempting to humiliate the Arabs will in turn give rise to more violence and extremism. Israel's bitter experience during its invasion of Lebanon still lives in the memory and will remain an irksome nightmare for the Israelis for many years to come.
Israel will never enjoy peace in our region, irrespective of its military might, so long as it continues to occupy any part of the Arab lands. Israel cannot for ever be protected by the unlimited support of the United States and the strategic alliance between them. Israel's imposition of its peace terms on Egypt did not and will not achieve true peace between Israel and the brother people of Egypt, no matter how hard the rulers in Cairo and Tel Aviv try to obscure these facts and mislead world public opinion. 
Syria believes that the establishment of a just and comprehensive peace depends on the total withdrawal of Israel from all the occupied Arab territories and on guarantees of the national rights of the Palestinian people within the framework of an international peace conference, to be held under United Nations auspices, provided that the conference is genuine and has authority.
The economic and social institutions of our sister country, Lebanon, have suffered grave disruptions. The people of Lebanon have suffered greatly from a devastating civil War and the brutal Israeli invasion, both of which brought tremendous destruction of property, acts of terrorism and the forcible evacuation of citizens.
There is no question but that many have lost confidence in the Lebanese regime as a result of the assassination last June of Lebanon's Prime Minister,
Rash id Karami, a man who stood for dialogue and national reconciliation, and the failure so far to find the killers and those who backed them. It is regrettable that the Lebanese regime has not tried, as it should have, to benefit from Syria's great help and immense sacrifices, whose purpose was to save Lebanon from fighting and chaos and place it again on the path of dialogue and national reconciliation. Nevertheless, Syria - which is bound to Lebanon by family ties, a shared destiny security, history and common interests - will spare neither toil nor sacrifice to assist our Lebanese brothers in their effort to emerge from this dark tunnel. Moreover, Syria will continue to support the heroic Lebanese resistance until the withdrawal of Israeli forces from southern Lebanon and the liberation of the last inch of Lebanese territory.
The tense situation in the Gulf region is a cause of grave concern, particularly in the light of the enormous concentration of foreign military fleets. Of particular note is the flocking of the military vessels of Western countries, one after the other, in the wake of the arrival of the United States fleet, after the majority of their Governments had initially voiced reservations about sending them.
The Syrian people in particular, and the Arab people in general, have the right to ask whether those huge concentrations of vessels are intended to ensure freedom of international navigation in the waters of the Gulf or are there to secure military bases in the region and restore the policy of spheres of influence, is the purpose of those military concentrations in the Gulf region to prevent the expansion of the war and limit its damage, or is it to embroil the other countries of the region in order to deplete all their resources and distract them from their essential national role of liberating the occupied Arab territories and recovering the usurped rights of the Palestinian Arab people?
While posing those legitimate questions, we reaffirm our support for freedom of international navigation for all in the waters of the Gulf. We reaffirm our denunciation of attempts to expand the war and involve other countries in it and our belief in the importance of good-neighbourly relations and understanding between the Arab States of the Gulf and the Islamic Republic of Iran, as well as our demand that all foreign military fleets be withdrawn from the region.
We all know that in recent years the international community has devoted a major part of its attention to the phenomenon of terrorism. I have previously stated from this rostrum our views on this subject. In our statement at the last session of the General Assembly we set out our views on terrorism and the distinction between terrorism and the legitimate struggle of peoples for freedom. We also exposed the deliberate attempts to confuse terrorist acts - which are totally rejected and condemned - and the struggle of peoples against foreign occupation, colonialism and racism. We said also that the international community
is as much the victim of State terrorism as it is of terrorism by individuals. We have called upon the international community through the United Nations to engage in a joint effort to set rules and norms by which to draw a distinction between terrorist acts and the legitimate struggle of peoples for national liberation as provided for in the United Nations Charter and in numerous General Assembly resolutions. Accordingly, we have proposed the convening of an international conference to define terrorism and to differentiate it from the struggle of peoples for national liberation. We appreciate the positive attitude to that initiative adopted by regional and international bodies such as the League of Arab States, the Organization of the Islamic Conference and the Non-Aligned Movement. 
We are pleased to note that the General Assembly has adopted the Arab position submitted by Syria for the inclusion of a new item on the agenda of this year's session of the Assembly with regard to the convening of an international conference to define terrorism and to set norms and standards to distinguish between terrorism and the struggle of peoples for national liberation. My delegation would be pleased to co-operate with other delegations in preparing a draft resolution on this subject for submission to the General Assembly for debate and adoption.
The Group of Non-Aligned Countries, to which my country belongs, was established at the very outset on the concept of persistent work to ensure respect for the principles of the United Nations Charter and to observe the application of those principles in dealings among States. On several occasions the Group exerted a constructive effort that had a positive impact on the international scene. We should like, therefore, to express our firm support of the Non-Aligned Movement and of its activities. We fervently call upon all States in the various groups to extend support and encouragement to the Movement, since it has proved on several occasions that it is a positive factor of benefit to the international community as a whole.
Southern Africa still suffers from a tragic colonial situation due to the continued occupation of Namibia by the Pretoria regime in violation of United Nations resolutions, in particular Security Council resolution 435 (197Θ), which includes the United Nations plan for the independence of Namibia. Also, the Pretoria regime continues to carry out acts of oppression, persecution and killing, and to impose the apartheid regime on the majority of the inhabitants of southern Africa. 
We should strongly condemn the close collaboration between the regimes of Pretoria and Tel Aviv, which is designed primarily to suppress the will of the Arabs and the Africans and to undermine the aspirations of their peoples. Those two racist regimes should be isolated in the international arena, and an end must be put to their racist and expansionist policies.
The international community is duty bound to confront the challenges of the Pretoria regime. Likewise, the Security Council must adopt a resolution imposing on that regime the mandatory and comprehensive sanctions provided for in Chapter VII of the Charter.
In this context we laud the Organization of African Unity and its resolutions and decisions adopted at its successive conferences, the latest of which are the resolutions and the declaration of the twenty-eighth Summit Conference of the Organization of African Unity, held in Addis Ababa, which reaffirmed the practical measures to be taken by States in various fields in order to isolate and eventually eliminate the apartheid regime.
The question of Cyprus remains a source of concern to the Mediterranean countries. Any solution to this problem should be based on the implementation of all relevant United Nations resolutions so as to safeguard the sovereignty, independence, territorial integrity and non-alignment of the Republic of Cyprus. We welcome the idea of convening an international conference on this subject under the auspices of the United Nations.
We support the efforts of the Government of the People's Democratic Republic of Korea to reunite the Korean peninsula by peaceful means and to achieve the withdrawal of foreign troops from South Korea. We also support its call to transform the Korean peninsula into a zone of peace free from military bases and nuclear weapons.	.
With respect to Afghanistan, we support the independence, sovereignty and non-alignment of that friendly country. We hope that the efforts exerted to solve the difficulties existing between Afghanistan and its neighbours, to which we are linked with close historical ties, will be successful. Likewise, we welcome the cease—fire declared by the Afghan Government, as well as its initiative to achieve national reconciliation. We also commend the praiseworthy efforts of the representative of the Secretary-General with respect to the Afghan question, and we hope to see a quick solution to the problem.
We express our grave concern over the external pressures exerted upon Nicaragua and the interference in its domestic affairs. We regard as positive the measures agreed upon by the States of Central America in the capital of Guatemala on 7 August 1987 concerning the establishment of a firm and durable peace in Central America, measures which could contribute to enhancing the efforts of the States of the region to safeguard their independence and sovereignty. On this occasion, we commend the efforts exerted in this regard by the Contadora Group and the Latin American Support Group.
The United Nations General Assembly exerted considerable effort in 1974 with respect to the adoption of a resolution on the establishment of the new international economic order. That order sets forth the structural changes as a policy based primarily on the concept of interdependence among the peoples of the world, rich and poor, to realize international security and global welfare. However, all of us know that this new international economic order has not been implemented because of the lack of political will on the part of most of the developed countries. Recommendations were adopted by the United Nations Conference on Trade and Development aimed at achieving some structural changes in the system of international economic relations, in general, and in trade and financial relations, in particular. Those recommendations, however, were not given due attention by the group of rich countries, while other recommendations that were translated into resolutions have not been implemented.
 The main cause of this painful state of affairs in international economic relations lies in the fact that the group of rich countries, while advocating the concept of interdependence among all nations, in practice do not act upon it. Their primary concern is rather to realize the maximum and most expedient profits, which is the extreme opposite of the concept of interdependence among peoples.
It is strange that this policy, characterized by greed and short-sightedness, often backfires against the interests of the group of rich countries themselves, sometimes leading to controversies, protectionist measures and trade wars among them. We have already seen this take place on many occasions. The major losers in this unjust situation, however, are the developing countries, which still suffer from the deterioration of the prices of their raw materials and from the enormous burden they shoulder due to their international indebtedness, as well as from the protectionist measures imposed by the developed countries on their exports. 
Sufficient proof of this grave imbalance in current international economic relations is the fact that the developed countries control the fixing of prices of raw materials produced by the developing countries according to their own interests. At the same time, they are free to fix the prices of their manufactured goods according to their own interests too. As a result, unequal and unfair trade exchange relations ensue, to the detriment of the developing countries.
The peoples of the world always look to the United Nations full of hope that the international Organization will meet its commitment towards issues of justice, peace and development. The United Nations role is highly significant and will have a profound effect if efforts are directed to the achievement of objective, non-selective solutions for chronic conflicts, foremost among which is the Arab-Israeli conflict, which poses a continuous and far-reaching threat to peace.
Syria affirms its continued commitment to support and promote the role of the United Nations as a collective world instrument for fulfilment of the hopes pinned on it.
